Continuation of the Non-Responsive Amendment after Examiner Action

The amendment filed on 12/21/2018 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. Further, the amendment filed on 02/25/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. Further, applicant response filed 01/08/2021 contains the same claims presented on 02/25/2020 and, as such, present only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
The remaining claims are not readable on the elected invention. The originally presented claims, filed 09/05/2016, are directed to a method of treating pain comprising applying at least one therapeutic to a patient having a gynecological disorder associated to a biomarker. Newly presented independent claims 22 and 41, as filed on 02/25/2020, are directed to a method of detecting a presence or absence of at least one generic marker or a minor allele from a human subject suspected of having endometriosis. Thus applicant has shifted the invention from a method of treatment of a subject with a therapeutic composition to a method of detecting the presence or absence of a genetic marker. 
Applicant argues that the newly presented claims are fully supported by the instant disclosure and therefore should be entered. 
This is not persuasive. The basis of the Non-Responsive Amendment notice is not based on a rejection of claims under 35 USC 112(a) for lack of Written Description or New Matter. Rather, it is reiterated that applicant has cancelled all claims drawn to the originally presented invention and, following an Office action based on said originally presented, and presented only new claims drawn to a newly presented invention. For the benefit of applicant, the examiner requests that applicant amend all independent claims to be directed expressly to a method of treating a pain comprising applying at least one therapeutic to a patient having a gynecological disorder associated to a biomarker. 
 The originally invention presented in the claims of 09/05/2016 are directed a method of treating pain comprising applying at least one therapeutic to a patient having a gynecological disorder associated to a biomarker. The newly presented invention of independent claims 22 and 41, as filed on 02/25/2020, is directed to a method of detecting a presence or absence of at least one generic marker or a minor allele from a human subject suspected of having endometriosis. This vastly expands the scope of the claims and omits 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631